Citation Nr: 0921805	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The Veteran had active military duty from October 1942 to 
October 1943.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Veteran's motion for an advance 
upon the docket was granted in May 2009.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or appealed.  

2.   There were no complains, findings, treatment or 
diagnosis for hearing loss or tinnitus, or head or ear injury 
or disease, at any time during service, hearing tested as 
normal at service separation, there is no objective evidence 
of continuity of symptoms for decades after service 
separation, hearing loss for VA purposes and intermittent 
tinnitus is first objectively demonstrated on VA audiometric 
testing in October 2005, and there is no competent clinical 
evidence or opinion that hearing loss and tinnitus first 
shown 62 years after service is causally related to any 
incident, injury, disease or exposure of military service.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103 (a), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts  to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in May 2007, 
prior to the issuance of the rating decision now on appeal 
from July 2005.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The Veteran did not list any private medical 
treatment with respect to either of his claimed disabilities 
at any time during or subsequent to service.  The Veteran did 
not complete and return any medical releases for VA to 
attempt to collect records on his behalf, and he submitted no 
medical evidence or opinions in support of his claims other 
than the results of a VA audiometric examination from 2005.  
The service treatment records and records of the veteran's 
treatment with VA in the years following service were already 
on file.  The Fort Leonard Wood Army Hospital reported they 
had no record of the Veteran being treated at that facility.  
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this appeal for a VA 
examination with a review of the record and a request for 
clinical opinions consistent with VCAA at 5103A(d).  However, 
in the absence of any objective evidence of hearing loss or 
tinnitus, or any injury or disease which might reasonably 
result in either disability, at any time during or for some 
62 years after service, VA has no obligation to provide the 
Veteran with such examination.  Id. 

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished merely 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000, and 4, 000 Hertz (cycles per seconds is 40 
decibels or greater, or when the auditory thresholds for at 
least 3 of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis:   The Veteran filed his claim for service 
connection, for hearing loss and tinnitus, in April 2007, at 
85 years of age, some 63 years after he was separated from 
service.  He wrote that he was exposed to acoustic trauma 
during service from working in a motor pool and as a driver 
for officers.  In his formal claim, he did not indicate that 
he had ever sought or required any form of medical treatment 
or evaluation for hearing loss or tinnitus at any time during 
or subsequent to service.  He submitted the report of VA 
audiometric evaluation from October 2005 which showed he did 
meet the threshold requirements of bilateral hearing loss for 
VA purposes at 38 C.F.R. § 3.385 with complaints of 
intermittent tinnitus.  

The service medical records are entirely silent for any 
complaints, findings, treatment or diagnosis for hearing loss 
or tinnitus or any form of injury or disease which might 
reasonably result in hearing loss or tinnitus.  Physical 
examination reports for both enlistment in 1942 and 
separation in 1943 note that hearing was normal by whispered 
and spoken voice.  The veteran was medically separated for 
preexisting residuals of polio as a child after one year of 
service, and was examined for this, and there were no 
complaints or findings of hearing loss or tinnitus.  

Personnel records indicates that he served in the US Army in 
the Quartermaster section as a "technician fifth grade."  
The Quartermaster Corps is generally in the "supply" 
business, and there is no objective evidence that the Veteran 
worked in a motor pool with light vehicles.  There was no 
combat or overseas service.  

Following service separation, there is a complete absence of 
any objective medical or other evidence of chronicity of 
hearing loss or tinnitus symptoms, or that the Veteran sought 
or required treatment for these problems from 1943 to the 
time of VA audiometric testing by VA in 2005, a period of 62 
years.  The Veteran was hospitalized with VA on multiple 
occasions from 1949 to 1952 for unrelated problems and these 
records contain no complaints or finding of hearing loss or 
tinnitus.  There is no evidence of the Veteran's post-service 
occupational or recreational pursuits.  

The Veteran's claims for service connection for hearing loss 
and tinnitus must be denied in the absence of any competent 
medical evidence or opinion which shows or suggests that 
hearing loss for VA purposes and tinnitus, first shown in 
2005, 62 years after service separation is attributable to 
any incident, injury, disease or exposure during service.  
Hearing tested by whispered and spoken voice at service 
separation was normal.  

Although it is understood that lay persons are able to offer 
their own reports of subjective symptoms such as loss of 
hearing or ringing of the ears, the Veteran is not shown to 
have the requisite medical expertise to provide a competent 
clinical opinion that hearing loss and tinnitus first 
objectively demonstrated in 2005 is causally attributable to 
incidents or acoustic trauma of military service over 60 
years earlier.  Espiritu v. Derwinski, 4 Vet. App. 492, 494-
495 (1992).  


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


